UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERIEL ALEXANDER,

                            Plaintiff,
                                                                 19-CV-10811 (CM)
                   -against-
                                                             ORDER OF DISMISSAL
 J.P. MORGAN CHASE BANK N.A.,

                            Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action and seeks leave to proceed without prepayment of fees,

that is, in forma pauperis (IFP). On November 22, 2019, the Court directed Plaintiff to submit an

amended IFP application because, on his initial application, he indicated that he is unemployed

and has no resources, expenses, or debts, but he failed to explain how he pays for his living

expenses. Plaintiff submitted an amended IFP application on November 27, 2019, that was

virtually identical to the original one. In it, Plaintiff asserted that he earned $600 per month when

he last worked in December 2018, but he answered all remaining questions with either a “No,” or

a “0.” (ECF 1:19-CV-10811, 5.)

       By order dated December 26, 2019, the Court informed Plaintiff that his amended IFP

application was inadequate, and gave him one final opportunity to submit an amended IFP

application that explained how he supports himself and that established his inability to pay the

filing fees. On January 13, 2019, Plaintiff submitted an amended IFP application. Once again, it

is virtually identical to the first two IFP applications. The only difference is that when asked to

explain how he pays his expenses, Plaintiff writes, “None. No expense at moment.”

       In the orders dated November 27, 2019, and December 26, 2019, the Court directed

Plaintiff to provide information explaining how he supports himself and establishing that he is
unable to pay the filing fee, and warned Plaintiff that if he failed to comply with those orders, the

action would be dismissed without prejudice. The action is dismissed without prejudice for the

reasons set forth in those orders.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is dismissed without prejudice for failure to comply with the Court’s

orders. If Plaintiff wishes to proceed with this matter, he must pay the $400.00 in fees within

thirty days from the date of this order. If Plaintiff fails to pay the filing fee within 30 days, the

Court will enter a civil judgment.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 21, 2020
           New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge
